DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Applicant’s amendment filed on 12/4/2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann et al. (US 8,942,221 B2; hereafter McCann) in view of Park et al. (US 9,066,297 B2; hereafter Park).

With respect to claim 1, McCann discloses an access point (AP) (104a, 104b in FIG. 3; 104a, 104b in FIG. 4) comprising: 
circuitry configured to maintain a configuration change counter (CCC) (col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC); 
circuitry configured to increase the CCC (col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC) upon a change of a parameter of the AP (104a, 104b in FIG. 3; 104a, 104b in FIG. 4); and 
114 in FIG. 3; 114 in FIG. 4), wherein the frame includes an indication of the CCC (col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC).

McCann does not disclose and an indication that the at least one STA return from a power saving mode.

Park discloses the frame (Message_Indication in FIG. 5B) includes and an indication that the at least one STA return from a power saving mode (col. 9, lines 45-55; see the MI field and MOB_TRF_IND message; col. 10, lines 20-30, see the enter Normal Operation mode after being in sleep mode/power savings class type).

Park teaches the benefit of more efficient power savings by using special messaging (col. 1, line 50 – col. 2, line 15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the power-saving setting as taught by Park with the STA, AP and method of McCann to produce an expected result.

With respect to claim 2, McCann further discloses wherein the frame includes a compressed service set identification (SSID) of 4 octets or less (column 13, lines 1-15; column 16, lines 9-30).

With respect to claim 3, McCann further discloses wherein the transmitter is configured to transmit another frame comprising a 32 octet SSID (column 13, lines 1-15; column 16, lines 9-30) to the at least one STA (114 in FIG. 3; 114 in FIG. 4), wherein the another frame is a beacon frame that includes more information than the frame.

With respect to claim 4, McCann further discloses wherein the frame is transmitted to a plurality of stations (STAs) (114 in FIG. 3; 114 in FIG. 4).

With respect to claim 6, McCann further discloses wherein the frame is a broadcast frame (column 15, lines 50-70).

With respect to claim 7, McCann further discloses wherein the frame is a beacon frame (column 15, lines 22-35).

With respect to claim 10, McCann further discloses wherein the parameter includes one or more operational mode parameters (column 14, lines 37-67).

With respect to claim 11, McCann further discloses wherein the parameter is a channel announcement parameter (column 14, lines 37-67).

With respect to claim 12, McCann discloses an access point (AP) (104a, 104b in FIG. 3; 104a, 104b in FIG. 4) comprising:
612 in FIG. 6) configured to transmit an integrity protected frame (column 14, lines 37-67), to a station (STA) (114 in FIG. 3; 114 in FIG. 4), and the integrity protected frame includes (column 14, lines 37-67) a compressed service set identification (SSID) of 4 octets or less (column 13, lines 1-15; column 16, lines 9-30); and
a receiver (612 in FIG. 6) configured to receive, from the STA (114 in FIG. 3; 114 in FIG. 4), a message;
the transmitter (612 in FIG. 6) configured to transmit data to the STA (114 in FIG. 3; 114 in FIG. 4).

McCann does not disclose wherein the integrity protected frame indicates that the STA return from a power saving mode;
a message indicative of link resumption from the power saving mode;
following the return from the power saving mode by the STA.

Park discloses wherein the frame (Entire Frame in FIG. 5B) includes an integrity protected frame (Message_Indication in FIG. 5B) indicates that the STA return from a power saving mode (col. 9, lines 45-55; see the MI field and MOB_TRF_IND message; col. 10, lines 20-30, see the enter Normal Operation mode after being in sleep mode/power savings class type);
a message indicative of link resumption from the power saving mode (col. 9, lines 45-55; see the MI field and MOB_TRF_IND message; col. 10, lines 20-30, see the enter Normal Operation mode after being in sleep mode/power savings class type);
col. 9, lines 45-55; see the MI field and MOB_TRF_IND message; col. 10, lines 20-30, see the enter Normal Operation mode after being in sleep mode/power savings class type) .

Park teaches the benefit of more efficient power savings by using special messaging (col. 1, line 50 – col. 2, line 15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the power-saving setting as taught by Park with the STA, AP and method of McCann to produce an expected result.

With respect to claim 13, McCann further discloses wherein the transmitter is configured to transmit another frame comprising a 32 octet SSID (column 13, lines 1-15; column 16, lines 9-30), wherein the another frame is a beacon frame (column 15, lines 22-35) that includes more information than the integrity protected frame (column 15, lines 22-35).

With respect to claim 14, McCann further discloses wherein the integrity protected frame is transmitted to a plurality of stations (STAs) (114 in FIG. 3; 114 in FIG. 4).

With respect to claim 15, McCann discloses a method performed by an access point (AP) (104a, 104b in FIG. 3; 104a, 104b in FIG. 4), the method comprising:
initializing a configuration change counter (CCC) (col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC);
col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC) upon a change of at least one of a plurality of parameters of the AP, wherein the plurality of parameters include at least a high throughput (HT) Operation element, one or more Enhanced Distributed Channel Access (EDCA) parameters, or one or more operational mode parameters (column 14, lines 37-67); and
transmitting a frame, to at least one station (STA) (114 in FIG. 3; 114 in FIG. 4), wherein the frame includes an indication of the CCC (col. 14, lines 24-37, see the ANQP Policy Identifier as the CCC).

McCann does not disclose and the frame indicates that the at least one STA return from a power saving mode.

Park discloses the frame (Message_Indication in FIG. 5B) indicates that the at least one STA return from a power saving mode (col. 9, lines 45-55; see the MI field and MOB_TRF_IND message; col. 10, lines 20-30, see the enter Normal Operation mode after being in sleep mode/power savings class type).

Park teaches the benefit of more efficient power savings by using special messaging (col. 1, line 50 – col. 2, line 15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the power-saving setting as taught by Park with the STA, AP and method of McCann to produce an expected result.

With respect to claim 16, McCann further discloses wherein the frame includes a compressed service set identification (SSID) of 4 octets or less (column 13, lines 1-15; column 16, lines 9-30).

With respect to claim 17, McCann further discloses further comprising:
transmitting another frame comprising a 32 octet SSID (column 13, lines 1-15; column 16, lines 9-30), wherein the another frame is a beacon frame (column 15, lines 22-35) that includes more information than the frame.

With respect to claim 18, McCann further discloses wherein the frame is transmitted to a plurality of stations (STAs) (114 in FIG. 3; 114 in FIG. 4).

With respect to claim 20, McCann further discloses wherein the frame is a broadcast frame (column 15, lines 50-70).

Claims 5, 8, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Park and further in view of McCann et al. (US 8,750, 180 B2; hereafter McCann-180).

With respect to claim 5, McCann does not disclose wherein the frame is integrity protected via at least one security key.

column 11, lines 10-40).

McCann-180 teaches the benefit of higher network functional by having compatible settings with the discovery announcements (column 1, lines 6-23).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the message settings of McCann-180 with the AP and method of McCann to produce an expected result.

With respect to claim 8, McCann does not disclose wherein the parameter is a high throughput (HT) Operation element.

McCann-180 discloses wherein the parameter is a high throughput (HT) Operation element (column 19, lines 10-40).

McCann-180 teaches the benefit of higher network functional by having compatible settings with the discovery announcements (column 1, lines 6-23).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the message settings of McCann-180 with the AP and method of McCann to produce an expected result.

With respect to claim 19, McCann does not disclose wherein the frame is integrity protected via at least one security key.

column 11, lines 10-40).

McCann-180 teaches the benefit of higher network functional by having compatible settings with the discovery announcements (column 1, lines 6-23).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the message settings of McCann-180 with the AP and method of McCann to produce an expected result.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Park and further in view of Qi et al. (US 7,890,745 B2; hereafter Qi).

With respect to claim 9, McCann does not disclose wherein the parameter is an Enhanced Distributed Channel Access (EDCA) parameter.

Qi discloses wherein the parameter is an Enhanced Distributed Channel Access (EDCA) parameter (column 5, lines 55-70).
Qi teaches the benefit of increased security for mesh/wireless networks (column 1, lines 25-35).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enhanced parameters as taught by Qi in the AP of McCann to produce an expected result.
Response to Arguments
Applicant’s arguments, filed on 12/4/2020, with respect to the rejection of claims 1, 12, and 15 under McCann and Seok have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of McCann and Park.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 10, 2021